227 F.3d 817 (7th Cir. 2000)
Beverly California Corp.,  f/k/a Beverly Enterprises, Petitioners/Cross-Respondents,v.National Labor Relations Board, Respondent/Cross-Petitioner.
Service Employees International Union,  AFL-CIO, and Districts 1199P and 1199II,  SEIU, AFL-CIO, Petitioners,v.National Labor Relations Board, Respondent.

Nos.  98-3177, 98-3683, 98-3721,  99-1097, 99-1124, 99-1382
In the  United States Court of Appeals  For the Seventh Circuit
Argued October 26, 1999Decided September 13, 2000
On Petitions for Review and Cross-Applications  for Enforcement of Orders of the National Labor Relations Board.  Nos. 6-CA-20188-46, et al.[Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Harlington Wood, Jr., Kanne, and Diane P. Wood,  Circuit Judges.
Diane P. Wood, Circuit Judge.


1
Beverly California  Corporation operates nursing homes all over the  United States--approximately 900 at the time the  labor practices at issue in this appeal occurred.  It is avowedly anti-union, and its practices have  drawn the attention of the National Labor  Relations Board ("the Board") on no less than  five occasions over the last decade or so. Before  us in the present appeals are the Board's orders  in Beverly California Corporation, 326 NLRB No.  29 (1998) (Beverly II), and Beverly California  Corporation, 326 NLRB No. 30 (1998) (Beverly  III), in which the Board largely adopted the  findings of two different administrative law  judges (ALJ) that numerous violations of the  National Labor Relations Act ("the Act") had  occurred at various facilities Beverly operates,  and in which the Board ordered various forms of  corporate-wide relief. In its petition for  review, Beverly contests many of these findings,  as well as the Board's chosen remedy. The Board  has cross-petitioned for enforcement of its  orders. Finally, the Service Employees  International Union (SEIU) has petitioned to  contest the Board's exoneration of Beverly in  certain instances and its failure to issue a  bargaining order at one facility.


2
As we explain in slightly greater detail below,  the pertinent question for this court is whether  the Board's decisions are supported by  substantial evidence. See Universal Camera Corp.  v. NLRB, 340 U.S. 474, 487-88 (1951). With  respect to the remedy that the Board chose, our  review is also quite deferential. See Fibreboard  Paper Products Corp. v. NLRB, 379 U.S. 203, 216  (1964). In that light, we conclude that all but  a few parts of the Board's orders are entitled to  enforcement. We further conclude that the Board  did not abuse its discretion in principle in  imposing a corporate-wide remedy, but that it  needs to refine the corporate-wide aspects of the  remedial order and distinguish those from the  parts more suitable to application at the  facility level.


3
* Beverly's corporate headquarters are now in  Arkansas. At the time of Beverly II and Beverly  III it operated 895 nursing homes throughout the  United States. It used (and as far as we know  still uses) a typical three-tier organizational  structure, moving from the corporate level  through the regional, and then down to the  individual facilities. Beverly formulates its  labor relations policy at the corporate level;  personnel at the regional level bargain with  unions over contracts and high level grievances.  Each facility's own managers are responsible for  day-to-day activity at the facility, and they  handle front-line labor relations. Facility  managers report to regional "area managers," who  in turn report to the operations officials at  headquarters.


4
In 1993, the Board found that Beverly had  committed various unfair labor practices at 33 of  its nursing homes, between 1986 and 1988. It  issued a corporate-wide cease and desist order,  which provided that Beverly should not violate  the Act, which specified the ways in which  Beverly had committed violations in its various  facilities, and which imposed a requirement that  the cease-and-desist order should be posted at  every one of its facilities. Beverly California  Corporation, 310 N.L.R.B. 222 (1992) (Beverly I). On  appeal, the Second Circuit concluded that the  order was too broad, given the nature of the  violations the Board had found, and that it did  not reflect the reality of the company's central  control (or lack thereof) over the facilities.  Torrington Extend-A-Care Employee Ass'n v. NLRB,  17 F.3d 580 (2d Cir. 1994).


5
Before Beverly I was finished, the General  Counsel of the Board issued a new consolidated  complaint on August 20, 1991, charging Beverly  with violations at another group of nursing homes  (eventually, 17 facilities). ALJ Peter E.  Donnelly held hearings on those matters on  various dates between November 12, 1991, and  March 26, 1993. In an opinion issued on June 29,  1994, he found that (1) Beverly and its nursing  home operating divisions, regions, wholly-owned  subsidiaries, and individual facilities  constituted a single integrated business  operation and a single employer, (2) Beverly had  committed many unfair labor practices as charged,  although in a nontrivial number of instances the  General Counsel had failed to prove the alleged  violations, and (3) a corporate-wide cease and  desist order and a requirement of posting notices  in every facility that detailed forbidden  practices was called for. See 326 NLRB No. 29,  attachment at 22-85. On appeal to the Board, most  of ALJ Donnelly's decision was upheld, although  the Board found that some of the charges he had  rejected should have been sustained. With respect  to remedy, it coordinated its decision with the  resolution of Beverly III.


6
This was possible because, while Beverly II was  working its way through the system, proceedings  in Beverly III had begun. On June 30, 1993, the  General Counsel issued a complaint in that  matter, and ALJ Lawrence W. Cullen held hearings  between November 30, 1993, and April 27, 1994, on  charges pertaining to 11 more nursing homes in  several different states. In a decision of June  12, 1995, ALJ Cullen also concluded (upon  independent consideration) that Beverly was a  single employer, and he upheld many (though not  all) of the charges. He too recommended a  corporate-wide cease-and-desist order, a posting  requirement, and detailed individual relief. 326  NLRB No. 30, attachment at 51-53. On appeal, the  Board also upheld the bulk of ALJ Cullen's  decisions, again with a few disagreements. It  also approved the system-wide orders that both  ALJ Donnelly and Cullen thought were necessary: it did this through the vehicle of a single order  entered in Beverly III, to which the decision in  Beverly II referred. (Although orders later than  Beverly III are not before us, we note that two  more proceedings have taken place in which ALJs  have found that Beverly committed similar  violations: Beverly Health and Rehabilitation  Services, Inc., et al., JD-204-97 (Nov. 26, 1997)  (Beverly IV); and Beverly Health and  Rehabilitation Services, Inc., JD-40-00 (March  23, 2000) (Beverly V).)


7
On August 28, 1998, Beverly petitioned for  review of both Beverly II and Beverly III in the  Fourth Circuit; SEIU petitioned for review in the  Third Circuit and in this court. The Judicial  Panel on Multidistrict Litigation ("the Panel")  consolidated the petitions in Beverly II before  the Third Circuit, and in Beverly III before this  court. See 28 U.S.C. sec. 2112(a)(3) (conferring  this responsibility on the Panel). The Third  Circuit then granted Beverly's motion to transfer  Beverly II to this court. The Board filed cross-  applications for enforcement.

II
A.  Breadth of the Case

8
Before turning to the specifics of the appeals  before us, a word about the scope of this case is  necessary. At every step of the way, Beverly has  in one way or another argued that this case is  just too big to manage: the Board should not have  consolidated the General Counsel's charges with  respect to the various nursing homes for  disposition; the geographic scope is too broad;  and there are too many specific alleged problems  at individual facilities to make consolidation  efficient. Before this court, Beverly has  complained bitterly about the page limits that  were imposed upon its briefing, despite the fact  that we allowed it to file a brief 40% longer  than the rules normally permit. Finally, a  central part of Beverly's argument on appeal is  its attack on the corporate-wide order that the  Board approved in Beverly III to address both  cases.


9
These complaints are related to one another. We  explain here why we find them to be without  merit. A key point underlying the Board's  approach to these cases is its finding--  uncontested in Beverly I, but made over Beverly's  opposition in Beverly II and Beverly III--that  Beverly is a single employer, a single integrated  enterprise with a unified labor relations policy.  ALJ Cullen found the evidence on this point to be  overwhelming, and we agree. (Indeed, Beverly has  not challenged this finding on appeal; we mention  the point for purposes of giving perspective to  the broader issues it has raised, not because we  are reconsidering the correctness of the  finding.) ALJ Cullen relied on Beverly's  hierarchical management structure, its decision  to limit the authority of area and individual  facility managers by overall corporate standards,  its central oversight of labor relations  functions in particular, the fact that labor  grievances bump up to the regional level at step  three, the fact that Beverly dispatches regional  human resources personnel to individual  facilities the minute a union organizational  effort begins, and other evidence to the same  effect.


10
Viewed in this light, and also taking into  account the mounting evidence that Beverly  facilities continue to violate the law with  regularity, it is hardly surprising that the  Board would have considered corporate-wide relief  to be appropriate. When an employer has many  different facilities, all of which are affected  by the same general policies, the Board is not  required to proceed facility-by-facility, waiting  for the next shoe, and the next shoe, to drop. It  can instead require the company as a whole to  eliminate the policies that lead to the  commission of unfair labor practices by managers  lower down on the corporate ladder. That is not  to say, of course, that any particular corporate-  wide order is justified or not, and we consider  the one that the Board imposed here later in this  opinion. But in principle, this is a tool that  the Board is entitled to use. See J.P. Stevens &  Co., 245 N.L.R.B. 198, 199 (1979), enforced, 638 F.2d 676 (4th Cir. 1980); Florida Steel Corp., 222 N.L.R.B. 955, 956 (1976), enforced mem., 536 F.2d 1385 (5th Cir. 1976). Nothing in Torrington  Extend-A-Care, supra, is to the contrary; in that  case the Second Circuit merely found that the  record as of the time of Beverly I did not  support corporate-wide relief.


11
There is no doubt that when corporate behavior  as a whole is challenged the record will often  contain myriad individual facts that add up to  create the case as a whole. This phenomenon is  not limited to labor law mass tort claims,  consumer fraud claims, and environmental claims  can also involve many particularized injuries,  forms of fraud, or polluted sites. But the fact  of evidentiary detail is not something that  prevents consolidation of proceedings, either  before administrative agencies or before courts.  The Panel regularly sends complex cases to a  single district court for pretrial processing.  The transferee court manages the litigation by  creating committees of counsel, by imposing  strict discovery limits, by establishing  deadlines, and by using the other tools of the  trade. Here too, that is what happened both  before the Board and before this court. The  pressure of a large complex proceeding puts a  premium on good organization and efficient use of  time and space, but that is a good thing, not a  bad thing. Consolidation allows for consistency  in decisionmaking; it allows both the agency and  the reviewing court to see the big picture and  not to be misled by fragmentation; and it saves  resources for all concerned.


12
Here, both the Board and Beverly had to present  their appeals under the same rules: the same page  limits and the same standard of review. Even when  it filed its brief, Beverly was apparently under  the misapprehension that more is always better  when it comes to briefing. It complained, for  example, that the page limits imposed by this  court precluded it from listing every issue  pertaining to each of 42 nursing homes in its  statement of the issues, and instead "forced" it  to offer what it gave us: the concise and helpful  statement that it was challenging whether  substantial evidence supported the Board's  findings in numerous respects. A listing of all  those issues would only have made the brief  tedious to read, because everything would have  been repeated later in the brief in the  discussion on the merits. Furthermore, the  substantial evidence standard of review should  guide appellate counsel in the selection of  issues that deserve presentation to the court of  appeal. Arguments to the effect that the ALJ  should not have found certain witnesses to be  credible are, to put it bluntly, almost never  worth making. In short, given the scope of this  case and the kinds of arguments this court is  entitled to consider, the case was manageable  within the limitations we imposed.

B.  Questions Presented

13
Having disposed of Beverly's complaints related  to the general scope of the case, we turn to the  substantive questions each of the parties has  presented on appeal. Beverly raises three basic  points: first, as noted, that there are 42  findings of unfair labor practices contained  within Beverly II and Beverly III that are not  supported by substantial evidence; second, that  the Board erred in Beverly III by imposing a  cease-and-desist order on all 895 of its  facilities rather than just the 27 facilities  where violations occurred; and third, that the  Board erred in Beverly III by ordering Beverly to  post remedial notices at all 895 of its nursing  homes, rather than simply posting notices at  individual homes that addressed the individual  violations that occurred there. SEIU's appeal  concerns three particular nursing homes and the  remedial order in Beverly II: it claims that the  Board should have issued a bargaining order  against Beverly to remedy the unfair labor  practices it found at the East Moline Care  Center; that the Board should have found that  employee Dorothy Theunick was discharged by East  Moline based on her union activities; that it  should have found that Beverly withheld a  scheduled wage increase at Richland Manor based  on the employees' refusal to withdraw an unfair  labor practice charge; and that there should have  been a separate nationwide remedial order entered  in Beverly II. The Board defends its orders in  all respects and seeks enforcement of them.

C.  Standard and Scope of Review

14
We have already alluded to the fact that our  review of the Board's decisions is deferential.  The Act itself makes the point clearly by  specifying that "[t]he findings of the Board with  respect to questions of fact if supported by  substantial evidence on the record considered as  a whole shall be conclusive." NLRA sec. 10(e), 29  U.S.C. sec. 160(e). "Substantial evidence," the  Supreme Court has explained, is "such relevant  evidence as a reasonable mind might accept as  adequate to support a conclusion." Consolidated  Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). See  also American Grain Trimmers v. Office of  Workers' Compensation Programs, 181 F.3d 810, 817  (7th Cir. 1999) (en banc). Thus, as long as there  is "substantial" evidence in the record  supporting the Board's opinion, it does not  matter that there is also evidence in the record  that might support Beverly's or SEIU's view of  the case. Furthermore, as we pointed out in NLRB  v. Grancare, Inc., 170 F.3d 662 (7th Cir. 1999)  (en banc), we defer to the Board's interpretation  of the statutes it is charged with administering  unless its view is arbitrary or capricious. Id.  at 666. Adding into the balance the fact that we  will virtually never second-guess a basic  credibility determination, it is clear that those  who challenge the Board's determinations have a  difficult task in front of them.


15
Before turning to a more detailed discussion of  the facilities at issue in the Board's two  proceedings, we wish to make two points. First,  a review of the two ALJ opinions on which the  Board relied demonstrates clearly that each ALJ  carefully reviewed the evidence before him before  finding the violations that he did. On numerous  occasions, each ALJ concluded that the General  Counsel had supported some of the charges and had  failed to support others. A few examples suffice  to illustrate this point. One charge made in  Beverly II pertained to the discharge of Gladys  Hahn, who worked for a period of time at the Mark  Twain Hospital Facility in San Andreas,  California. Hahn was unhappy about the way that  the managers of Mark Twain handled the supply  system, and the managers instructed her not to  involve other employees in her complaints about  that system. The General Counsel alleged that  this violated sec.sec. 8(a)(1) and (3) of the  Act, but the ALJ found the charge  unsubstantiated, largely because he found that  Hahn was a supervisor not entitled to protection  under the Act. 326 NLRB No. 29, attachment at 37-  40. Also in Beverly II, the ALJ considered a  variety of charges relating to the Slayton Manor  Nursing Home, in Slayton, Minnesota, including  allegations that management posted an unlawful  no-solicitation rule, solicited and adjusted  employee grievances, created the impression of  surveillance, and threatened some employees with  discipline for speaking about the union or  failing to support Beverly's position against the  union's organizational efforts. The ALJ found  that the threats of discipline did not violate  the Act, because the threatened nurses were  supervisors; that the no-solicitation rule did  violate the Act; that the facts did not show that  an impression of surveillance was created; and  that a manager had improperly solicited and  adjusted employee grievances during an election  campaign. 326 NLRB No. 29, attachment at 46-47.  The discussions ALJ Cullen gave with respect to  the William Penn facility in Lewiston,  Pennsylvania, 326 NLRB No. 30, attachment at 13-  15, and with respect to the Deltona Health Care  Center, Deltona, Florida, id. at 18-24, are  similarly balanced. And these are just examples.  No one was receiving rubber-stamp treatment in  these cases.


16
The second point is that, as the Board has  pointed out in its brief, Beverly has not  challenged a significant number of the Board's  findings of particular violations at particular  facilities. We summarize them here:


17
* Slayton Manor Nursing Home: violation of sec.  8(a)(1), overbroad no-solicitation rule.


18
* Sanger Hospital: violation of sec. 8(a)(1),  coercion and threats to employee Garza.


19
* Duke Convalescent Facility: (a) violation of  sec. 8(a)(1), threats of discharge to prounion  employee Johnson; (b) violation of sec.sec.  8(a)(1) and (3), from warning, suspending, and  then discharging Johnson; (c) violation of sec.  8(a)(1), removal of union materials from  facility.


20
* William Penn Nursing Center: violation of sec.  8(a)(1), oral harassment of prounion employee  Black.


21
* Deltona Health Care Center: various violations  of sec. 8(a)(1), including threats of loss of  licenses and jobs for engaging in union activity,  interrogations, and impression of surveillance.  East Moline Care Center: several violations of  sec. 8(a)(1), including threats to sell rather  than face unionization, threats to call police  for lawful handbilling, and interrogation.


22
* Garden Terrace Nursing Center: violations of  sec. 8(a)(1) by interrogation, impression of  surveillance, threats of layoff, and permitting  only antiunion campaigning on election day.


23
* Gulf Coast Convalescent Center: violations of  sec. 8(a)(1) by interrogation of employee Rogers,  and by prohibiting employees from wearing union  insignia while allowing other kinds of pins.


24
* Mount Lebanon Manor Convalescent Care Center: violation of sec. 8(a)(5) by failing to furnish  relevant bargaining unit information to union.


25
* Danbury Pavilion Health Care Facility: violation  of sec. 8(a)(5) by unilaterally ceasing to pay  "short pay" to nurses.


26
* Beverly Health Care Center: violation of sec.  8(a)(1) by telling two employees they would be  discharged if they refused to cross a picket line  and joined a strike; violation of sec. 8(a)(3) by  promising one employee that disciplinary warnings  would be rescinded if she stopped participating  in the strike, and then discharging her when she  refused.


27
* Carpenter Care Center: violations of sec.sec.  8(a)(5) and (1) by unilaterally changing a  medication reimbursement procedure and by  refusing to furnish information to the union.


28
* Valley Care and Guidance Center: violations of  sec. 8(a)(1) in various ways, including  soliciting an employee to sign a decertification  petition, interrogation, and demanding loan  repayment.


29
The Board argues, and we agree, that Beverly has  waived its defenses to these findings and that it  is entitled to summary enforcement with respect  to them. As established findings, furthermore,  these form part of the background against which  we will assess the remedy.

III

30
We now turn to a brief discussion of the unfair  labor practices the Board found at each facility.  The background legal principles are well  established. Section 7 of the Act gives employees  the rights of "self-organization, to form, join,  or assist labor organizations, to bargain  collectively through representatives of their own  choosing, and to engage in other concerted  activities for the purpose of collective  bargaining." 29 U.S.C. sec. 157. Section 8(a), to  which we have already referred a number of times,  defines certain practices that are forbidden to  an employer because they would interfere with the  employees' sec. 7 rights. Thus, sec. 8(a)(1)  makes it an unfair labor practice for an employer  "to interfere with, restrain, or coerce employees  in the exercise of" their sec. 7 rights. 29  U.S.C. sec. 158(a)(1). Section 8(a)(3) makes it  illegal for an employer to discriminate "in  regard to hire or tenure of employment or any  term or condition of employment to encourage or  discourage membership in any labor organization."  29 U.S.C. sec. 158(a)(3). Section 8(a)(4) makes  it an unfair labor practice for an employer "to  discharge or otherwise discriminate against an  employee because he has filed charges or given  testimony" in proceedings related to the Act. 29  U.S.C. sec. 158(a)(4). Finally, sec. 8(a)(5)  makes it illegal for an employer "to refuse to  bargain collectively with the representatives of  his employees." 29 U.S.C. sec. 158(a)(5).

A.  Instances Where Evidence Is Lacking

31
We have carefully reviewed the administrative  record and have found, for the most part, that  the Board's findings in both cases are supported  by substantial evidence. In three instances,  however, we have concluded that particular  findings must be reversed. We review these first,  before turning to our consideration of the  facilities and findings that we believe do not  require revisions.

1.  Stroud Manor (Beverly II)

32
With respect to Stroud Manor, the General  Counsel's complaint alleged that Beverly had  violated sec. 8(a)(1) as follows


33
. . . by soliciting employee complaints,  threatening employees, and promising benefits and  improved terms and conditions of employment to  Respondent's employees if they rejected [the  Union] as their collective-bargaining  representative; promising to redress an  employee's grievance concerning tuition  reimbursement; threatening employees with less  favorable working conditions if they selected the  Union as their bargaining representative;  threatening employees that Respondent would no  longer grant favors if the employees selected the  Union as their bargaining representative; and  threaten[ing] employees with less favorable  working conditions if they selected union  representation by telling the employees that an  entire day must be requested if the employee has  a medical appointment during the workday.


34
326 NLRB No. 29, attachment at 73.


35
The ALJ upheld some of these allegations and  rejected others. He found, and the Board agreed,  that Jay Begley and Greg Thomas, regional human  resources representative for Beverly, promised to  fix a tuition reimbursement problem for employee  Jeanette Drake, and did so with the assistance of  facility administrator Mary Lou Shannon. He  further found that under the circumstances, "when  Drake was approached by Shannon during the  election campaign with a promise to expedite this  payment, such remarks violate[d] Section 8(a)(1)  of the Act." Id. at 74. The ALJ also found other  forbidden promises of benefits during the  campaign that violated section 8(a)(1). On the  other hand, he rejected the charge that a letter  dated July 23 that Shannon distributed that urged  employees to vote against the Union constituted  an unlawful threat of less favorable working  conditions if the union won. He rejected the  claim that the director of nursing, McGonnigle,  unlawfully threatened employee Jimenez with less  favorable working conditions by telling her she  would need a full day off for medical  appointments. He found a violation of sec.  8(a)(5) established in the facility's withholding  of all wage increases for the year 1992 without  notice to the Union, in contravention of its  practice in years past.


36
While most of these findings, both pro and con,  are supported by the evidence, we agree with  Beverly that Begley (as opposed to Thomas and  Shannon) did not make an improper promise or take  improper action with respect to Drake's tuition  reimbursement problem. All Begley did was to hold  a meeting with the licensed practical nurses  (LPN) to explain Beverly's position against the  Union. He compared the salaries the LPNs were  making with those that LPNs working at unionized  facilities earned. He then asked for questions,  and Drake responded with her inquiry about why  Stroud Manor was taking so long to reimburse  employee tuition bills. Begley replied that the  time lags were because of the company's financial  problems, but that its situation was stabilizing  and he thought the speed of reimbursements should  improve.


37
The ALJ saw this as the solicitation of  grievances, which raised a rebuttable presumption  of a violation of sec. 8(a)(1). But employers are  allowed to conduct anti-union campaigns if they  wish. See NLRA sec. 8(c), 29 U.S.C. sec. 158(c);  NLRB v. Gissel Packing Co., 395 U.S. 575, 617  (1969); BE & K Const. Co. v. NLRB, 133 F.3d 1372,  1376-77 (11th Cir. 1997). The only thing that is  forbidden is an unlawful coercive promise or  threat. Employers are also permitted to offer  opinions about matters that are not within their  control, because those statements are unlikely to  be perceived as threats or promises. See Gissel, 395 U.S. at 618. Here, both sides agree that  Begley merely made a general statement about the  condition of the company. We do not see in his  response the kind of "promise" of help with  Drake's own tuition problem that is forbidden.  Shannon, of course, is another matter. The ALJ  found as a fact that Shannon affirmatively sought  out Drake, told her she would look into the  delay, did so, and promised Drake she would have  a check within two weeks. But Begley did no such  thing, and we find that the Board had no other  substantial evidence on which to base a  conclusion that Begley's actions constituted a  separate violation of sec. 8(a)(1).


38
Beverly also challenges the finding of a  violation of sec. 8(a)(1) with respect to  Thomas's conversation with Drake. Unlike Begley,  however, Thomas was conducting one-on-one  meetings with the LPNs. In these meetings, he  introduced himself, explained the company's  position, encouraged them to vote, and asked if  they had any questions. When he gave Drake this  invitation to speak, she raised the tuition  problem with him. Thomas testified that "he may  have told Drake he would look into it for her,  but has no recollection of doing so except to the  extent that he may have mentioned it to Mary Lou  Shannon, the administrator at the facility." 326  NLRB No. 29, attachment at 73. That is, however,  a rather large exception, given the fact that it  was the very next day that Shannon approached  Drake about the problem. In our view, this is  enough to distinguish Thomas's case from  Begley's, and enough to support the ALJ's  conclusion that Thomas was promising a specific  benefit.


39
Last (for Stroud Manor), Beverly argues that  the Board erred in finding a violation of sec.  8(a)(5) in the failure to give the employees a  wage increase while negotiations were taking  place. It attempts to refute the finding that  Stroud Manor/Beverly had established a pattern of  annual wage increases by showing that in 1989 it  gave 3%, in 1990 it gave 40 cents across-the-  board in March and another 30 cents across-the  board in September, and in 1991 it gave a 4%  anniversary raise. This evidence tends more to  support the ALJ's conclusions than to undercut  them, in our view, even though the 1990 figures  are not expressed in percentage terms. We reject  its challenge to this finding.

2.  Wyoming Valley (Beverly II)

40
The charges with respect to the Wyoming Valley  facility pertained only to its treatment of  Christopher Tausch, an employee who was an  acknowledged "colonizer," or union activist who  had taken the job solely for the purpose of  helping to organize the workforce. See NLRB v.  Town & Country Electric, Inc., 516 U.S. 85  (1995); Starcon, Inc. v. NLRB, 176 F.3d 948 (7th  Cir. 1999). At the time he was hired as a nurse's  aide, Tausch did not disclose his union identity  to Beverly and he lied about his level of  education on his application (he was in fact a  1990 graduate of Rutgers University with a  scholastic concentration in labor studies). It  was his intention to obtain the names, addresses,  and telephone numbers of the Wyoming Valley  employees in order to solicit them in the Union's  organizing effort.


41
On the evening of March 27, 1991, during a work  break, Tausch went into the kitchen area of the  dietary department. While there, he first spoke  with employee Charles Weitz about the Union and  asked Weitz for the names and addresses of two  other dietary employees. Weitz told him that the  information was on a list located in the office  of the department manager, Richard Rutkowski, who  was absent at that time. Tausch went into  Rutkowski's office, sat down at his desk, and  copied from a list taped to the wall the names  and telephone numbers of the people he wanted to  solicit. Later that night Rutkowski returned, and  Weitz reported to him that "a nurse" had been in  his office writing down telephone numbers. The  next day, Tausch and another person visited Weitz  at his home and asked for his personal support  for the Union and his help in soliciting others.  Weitz was not interested; at that point, Weitz  revealed to Rutkowski that "the nurse" was Tausch  and he complained about being bothered.


42
Rutkowski consulted with his supervisor, Nancy  Wilson, about what to do. Wilson kicked the  problem up to the facility administrators, and  the head administrator, Donna Connery, decided  that Tausch should be terminated for unauthorized  entry into the restricted dietary department area  and for removing confidential employee  information (i.e., the telephone numbers and  addresses) from the premises. As a precaution,  Connery also notified Wayne Chapman, Beverly's  regional director for human resources, of what  she planned to do; Chapman concurred in her  decision.


43
The ALJ found (correctly anticipating the  Supreme Court's decision in Town & Country  Electric) that Tausch was an "employee" under the  Act notwithstanding his status as a paid union  organizer. 326 NLRB No. 29, attachment at 56. He  concluded, however, that Tausch's activity was  not protected and thus that his discharge did not  violate sec.sec. 8(a)(1) and (3). The Board  reversed the ALJ on this point, finding that the  telephone numbers were not "confidential"  (because they were available out in the open by  the nurses' station), that the confidentiality  rationale for firing Tausch was thus pretextual,  and that he was really fired because he was  engaging in union activities. 326 NLRB No. 29, at  3-4.


44
We agree with Beverly that the ALJ got this one  right. It is of course true that an employer  violates sec. 8(a)(3) by retaliating against  employees for engaging in union activities. See,  e.g., NLRB v. Louis A. Weiss Memorial Hosp., 172 F.3d 432, 442 (7th Cir. 1999). But an employer  does not violate the statute if it can show that  it would have taken whatever action it took for  legitimate reasons, whether or not the employee  in question had engaged in union activities. Id.  Here, it is undisputed that Tausch did not obtain  the telephone numbers and addresses in an open  and unobjectionable way, such as by copying them  from an employee directory available to everyone,  or even by sitting down at the quasi-public  nurses' station and writing them down. Instead,  he sneaked into Rutkowski's office when Rutkowski  was away, jotted them down, and slipped away  again. Beverly was entitled to take into account  the totality of the circumstances surrounding  Tausch's behavior. There is no evidence at all to  suggest that it would have tolerated this  behavior from committed union opponents. In our  view, therefore, the Board had no evidence upon  which to rest its reversal of the ALJ's  conclusion here, which was based on the ALJ's own  opportunity to observe the witnesses and to make  credibility assessments. The conclusion that  Beverly committed violations at Wyoming Valley  must therefore be reversed, as there was nothing  other than the Tausch incident at stake.

3.  Duke Convalescent Facility (Beverly II)

45
This was another facility for which the General  Counsel brought a substantial number of charges.  Some of the Board's findings of violations, as  noted above, are not challenged on appeal: (1)  administrator Eigen violated sec. 8(a)(1) when he  threatened prounion employee Amy Johnson with  discharge; (2) Eigen and regional human resources  representative Martinez violated sec.sec. 8(a)(3)  and (1) by warning, suspending, and ultimately  discharging Johnson; and (3) food service manager  Pereira violated sec. 8(a)(1) by removing Union  paraphernalia from the facility.


46
Beverly does, however, challenge other aspects  of the Board's findings with respect to Duke  Convalescent. First, it contests the Board's  finding (reversing the ALJ) that Steve Marek, a  labor consultant Beverly had hired to assist  management at the facility, violated sec. 8(a)(1)  when he spoke to Valerie Faulkner and Harry  Brooks, two known Union sympathizers, about what  they thought a union would do and (in Brooks's  case) how he was going to vote in the election.  The ALJ had concluded that these conversations  were protected, on the ground that there was  nothing coercive or improper in asking these  questions to open Union sympathizers. See Hotel  Employees & Restaurant Employees Union, Local 11  v. NLRB, 760 F.2d 1006, 1009 (9th Cir. 1985)  (affirming Rossmore House, 269 N.L.R.B. 1176 (1984)).  The Board explained its reversal of that finding  by the fact that even open union adherents can be  subjected to invalid coercive interrogation (a  proposition that Rossmore House, on which Beverly  principally relies, also acknowledges). An  employer is not free to probe "directly or  indirectly into [an employee's] reason for  supporting the union." TRW-United Greenfield  Division v. NLRB, 637 F.2d 410, 418 (5th Cir.  1981). If an interrogation is "coercive in  nature" it makes no difference that the attempt  at coercion was not successful. Id.; accord NLRB  v. Brookwood Furniture, 701 F.2d 452, 463 n.35  (5th Cir. 1983). While we agree with Beverly that  this is a close point, we think the Board--which  was able to consider the actual remarks made to  these employees--had evidentiary support for its  conclusion and thus we have no basis on which to  reverse it.


47
Beverly's second challenge relating to Duke  Convalescent relates to the section 8(a)(1)  finding based on administrator Eigen's statement  to Faulkner that she had missed a meeting in  which employees were reminded that speaking about  Union activity was prohibited in front of  residents or on the nursing floor and that it had  to be restricted to the break area. He also told  her in the same conversation that he would not  tell her how to vote, even though he knew where  she stood. Eigen denied making these statements,  but the ALJ chose to believe Faulkner's account  and it is on that basis that we evaluate the  charge. The ALJ found, and the Board agreed, that  this was enough to create the impression of  surveillance in Faulkner. He also found that the  restriction of organizing to the breakroom was  unlawful because it limited such activity to a  greater extent than was permissible under the  law.


48
As Beverly did in its brief, we take the two  points separately: surveillance, and undue  restriction of areas for organizing. We agree  with Beverly that the conclusion that Faulkner  would have thought she was under surveillance  finds no support in the evidence. The ALJ  wondered how Eigen would have known she was pro-  union if surveillance had not been underway, but  he provided the answer to his own question later  on in his opinion: "In reviewing the record, it  is clear that Faulkner was among the most active  and vocal of the union supporters and that her  union sentiments were well known to management,  including Eigen and Leonard." 326 NLRB No. 29,  attachment at 63. The Board's only response to  this problem in its brief is to suggest that  Eigen did not know Faulkner was an active Union  supporter at the time he approached her, and thus  she could only have concluded that she was under  surveillance. But there is no serious evidence to  support that hypothesis, and speculation does not  amount to substantial evidence. The ALJ found  that Faulkner was an active Union supporter "from  the beginning of the Union's organizational  effort in early January 1991," id. at 62, which  would mean that her Union identification would  have been known by January 26, 1991, when the  conversation with Eigen took place. Id. at 61. We  therefore agree with Beverly that the evidence  does not support a finding that the company  violated sec. 8(a)(1) by creating the impression  of surveillance in Faulkner.


49
Evidence does support the other part of the  Board's finding, however, which was that Eigen's  advice on where organization activities could  take place was too restrictive. Indeed, Beverly  itself seems to concede this in its brief, when  it dismissively states that Eigen cannot be  criticized for "[h]is failure to meticulously  identify each and every non patient-care area."  Beverly Brief at 32 n.11. But it is clearly one  thing to tell the employees that they must keep  their organizational activities away from the  patients, and another to tell them that only the  breakroom is available. Patients did not have  access to locker rooms, the kitchen, or "med  rooms," and the employees therefore had the right  to engage in organizational activities there as  well. See Beth Israel Hosp. v. NLRB, 437 U.S. 483, 506-07 (1978).


50
Of the other violations the Board found at Duke  Convalescent, the only one Beverly challenges is  the finding that it violated sec. 8(a)(3) by  requiring Faulkner to obtain a doctor's note  before she returned to work, when she had  experienced one bout of nausea early in her  pregnancy. Despite the fact that her doctor gave  her a note saying that she could work until her  first prenatal visit, assistant director of  nursing Leonard refused to put her on the  schedule until she obtained a formal medical  certificate. His ostensible reason was concern  for her baby, but the evidence showed that other  employees were able to work during pregnancy  without being required to furnish certifications.  Furthermore, Faulkner left only once because of  nausea. The Board was entitled to treat this  action as discriminatory and the explanation as  pretextual.

B.  Other Facilities

51
Our discussion of the Board's findings at the  remaining facilities will be briefer. We find  that substantial evidence supports its  conclusions with respect to these locations, and  we refer those who would benefit from a more  complete discussion of the evidence to the  opinions of the Board and the attached opinions  of the two ALJs.

1.  Pioneer Place (Beverly II)

52
At Pioneer Place, management decided to create  an employee council that was to be composed of  employees and managers. Section 8(a)(2) of the  Act declares that it is an unfair labor practice  for an employer to dominate or interfere with the  formation or administration of any labor  organization or contribute financial or other  support to it. 29 U.S.C. sec. 158(a)(2). Section  2(5) of the Act defines a labor organization as  "any organization of any kind, or any agency or  employee representation committee or plan, in  which employees participate and which exists for  the purpose, in whole or in part, of dealing with  employers concerning grievances, labor disputes,  wages, rates of pay, hours of employment, or  conditions of work." 29 U.S.C. sec. 152(5).


53
Under this definition, the Board could  reasonably have concluded that the council would  constitute a labor organization. There was  evidence that (1) the unit employees were going  to participate in the council, (2) the council  was to have existed at least in part for the  purpose of dealing with the employer, and (3)  those dealings would have concerned "grievances,  labor disputes, wages, rates of pay, hours of  employment, or conditions of work."  Electromation, Inc. v. NLRB, 35 F.3d 1148, 1158  (7th Cir. 1994). Furthermore, the Board could  have concluded that the council would be under  Beverly's domination, because it was the creature  of the facility's management.

2.  Fountainview Place (Beverly II)

54
On the day before a representation election,  Beverly's human resources representative  contacted the union organizer, Kidwell, to find  out which employees would be the designated Union  observers for the election. Kidwell did not  identify them by name, but he did say that there  would be one aide on each of the two shifts. In  fact, it was Nurse's Aides (NA) Lillie Davis and  Kastle Gannon who acted as Union observers. As a  result, they were tardy in reporting to their  workstations on the day of the election. Nothing  was said to them at the time, but facility  management disciplined them four days later. The  Board found that the discipline was based on  anti-union animus and thus violated sec. 8(a)(3).  The record also showed that Beverly knew why  these two were late.


55
Beverly makes much of the fact that Kidwell  only stated two "aides" would act as observers;  he did not specify that the observers would be  NAs. However, as the ALJ correctly noted,  Fountainview's Director of Nursing testified that  she knew the day prior to the election that two  NAs would be used as observers. 326 NLRB No. 29,  attachment at 27; Beverly Supp. App. at 32.  Therefore, Kidwell's precise wording is  irrelevant. Beverly also argues that it needed to  know the aides' precise identities before their  absence, so that it could prepare adequately. But  it did not say this to Kidwell when he responded  to the inquiry, nor did it explain why it was not  enough to know that a couple of NAs were going to  be a little late reporting for duty. Substantial  evidence supported the Board's finding of a  violation.


56
Beverly also challenges the Board's finding that  Joyce Williams, a member of Beverly's labor  relations staff, made a threat against Lillie  Davis on the day of the Union election. The ALJ  credited Davis's unrebutted testimony as to the  content of Williams's remarks, and found that,  taken in context, the remarks amounted to  "unspecified threats of reprisal." 326 NLRB No.  29, attachment at 28. The ALJ was entitled to  make these credibility determinations, and we  will not disturb them.

3.  Liberty House Nursing Home (Beverly II)

57
Peggy Urban, a long-time employee and active  Union participant, was discharged after a new  employee claimed that she saw Urban hit a  patient. Urban had cared for the patient for some  time, and there was substantial evidence before  the Board tending to show that the patient held  Urban in high regard. Upon investigation, there  was no evidence of physical abuse on the patient,  and the patient herself could not confirm that  she had been hit (though she was not in full  command of her faculties). Urban denied any  abuse, and another aide (Nicely) backed up her  account to the extent of confirming that there  was no slapping.


58
The ALJ found that Beverly's investigation of  the incident had been cursory and that Urban had  been discharged solely on the basis of the  unsupported, uncorroborated observations of one  individual. He concluded, and the Board agreed,  that Liberty House "simply embraced the  opportunity to rid itself of an active union  adherent." 326 NLRB No. 29, attachment at 30.  Beverly responds only that other employees were  sometimes discharged for patient abuse (which we  do not doubt is true), but that does not respond  to the specific evidence on which the Board  relied. Its inference that the real reason for  Urban's discharge was anti-union animus must  therefore stand.


59
4.  Mount Lebanon Convalescent Center (Beverly  II)


60
Problems arose at Mount Lebanon when facility  administrators decided to implement a new master  schedule without consulting with the Union. The  collective bargaining agreement (CBA) contained  general language giving the company the right to  "direct, control, and schedule its operations  work force." The Board agreed with the ALJ's  finding that Mount Lebanon's action violated  sec.sec. 8(a)(5) and (1), because it changed the  schedule without bargaining in a way that reduced  the hours and thus the wages of unit employees.  In such circumstances, unless there is a clear  waiver of the Union's right to bargain over such  matters in the CBA, unilateral action is  precluded.


61
The Board was correct to conclude that waivers  of statutorily protected rights must be clearly  and unmistakably articulated. See Metropolitan  Edison Co. v. NLRB, 460 U.S. 693, 708 (1983).  Even though this contract says that the company  may "schedule its operations," it does not say  anything about schedule changes that affect hours  and wages (as opposed to simply scheduling  employee A for one shift and employee B for  another one). A clause this general is not enough  to support a finding of waiver of the Union's  sec. 8(a)(5) rights. Cf. Bonnell/Tedegar Indus.  v. NLRB, 46 F.3d 339, 346-47 (4th Cir. 1995)  (Union did not unequivocally waive right to  bargain over Christmas bonus); NLRB v. New York  Tel. Co., 930 F.2d 1009, 1012 (2d Cir. 1991)  (provision in CBA authorizing Union access to  personnel records with employee's permission did  not unequivocally waive Union's right to access  records without permission if necessary to  process grievances).


62
5.  West Haven Facility (Beverly II and III)


63
This case also involved a change in hours and a  violation of sec. 8(a)(5). Facility administrator  Robert Haswell notified the Union that West Haven  was going to change the break times of the  dietary employees, and it did so. The Board found  that the company had unilaterally implemented  this change, without giving the Union a chance to  bargain. In this instance, rather than relying on  a "management rights" clause, Beverly argues that  it was willing to bargain with the Union but the  Union never attempted to do so. The evidence to  which it points, however, does not support that  interpretation; it shows only that the employees  were told their break times were going to change,  and that they later filed grievances about it.  Beverly Brief at 40; Beverly Supp. App. at 293-  309. The record shows that the break schedule was  changed "several days" after the announcement,  and the Board was entitled to conclude that this  was not enough time for bargaining to take place.  Evidence also supports the finding, uncontested  by Beverly, that the company violated sec.  8(a)(5) by refusing to give the Union a list of  the names, addresses, and rates of pay for all  current, regularly scheduled Registered Nurses  (RNs) and Licensed Practical Nurses (LPNs). The  Union needed this information to evaluate the  company's claim that many of these nurses were  independent contractors rather than employees.


64
6.Beverly Manor Convalescent Hospital, Monterey  (Beverly II)


65
Beverly Manor (Monterey) issued a warning to  Nelia Aldape, a Certified Nurse's Assistant (CNA)  regarding a complaint that she had mistreated a  patient (essentially by being rude to her).  Aldape was an active participant in a Union  organizing campaign. When the administrator of  the facility, Susan Chavis, alerted Beverly's  area manager, Ronald McKaigg, to Aldape's  conduct, he determined that the infraction was  actually a dischargeable offense; the matter was  reopened and Aldape was discharged. In addition,  when Chavis learned that a petition was being  circulated on behalf of the Union, she summoned  help from McKaigg, who addressed a meeting of the  employees at the facility and asked them why they  were starting problems. He also told them that he  did not like unions and he recounted an incident  when he crossed a picket line and was later  beaten up and had his car vandalized. The  employees responded by airing some grievances.


66
The Board (overruling the ALJ on this point)  found that McKaigg's comments violated sec.  8(a)(1), because the meeting involved coercive  interrogation and appeared to be illegal  surveillance of the employees' Union activities.  Beverly notes that there must be something  coercive about the interrogation, see NLRB v.  Champion Laboratories, 99 F.3d 223, 227-28 (7th  Cir. 1996), and it claims that there was nothing  wrong in McKaigg's "rhetorical" questions and  statements of opinion. The Board, disagreeing,  construed McKaigg's remarks as coercive. This  strikes us as the kind of question of judgment on  which deference is required; merely to say that  there was another way of looking at the evidence  cannot carry the day for Beverly.


67
As for Aldape, Beverly argues that it met its  burden of showing that she would have been  discharged even if she had never engaged in Union  activities. Although it argues that the finding  of the California Department of Health Services  that Aldape was indeed guilty of patient abuse is  helpful to it, the Board correctly responds that  this cannot be the case, because the findings of  the state licensing agency issued after Beverly  discharged her. At most, that fact would affect  the proper remedy. The ALJ found that there was  "clear and convincing evidence"--not just  substantial evidence--that Aldape's discharge was  motivated by her Union activity. The company's  own behavior showed that it did not regard her  rudeness to the patient as grounds for discharge,  until after McKaigg intervened; it gave her only  a warning and then re-opened the matter.  Furthermore, director of nursing Asfoor directly  told Aldape that her suspension was related to  her union activity (a fact not only established  by Aldape's testimony, but also corroborated by  that of another employee). That is plenty to  support the Board's conclusions.

7.  Slayton Manor (Beverly II)

68
In this facility, regional human resources  manager Barbara Katella invited the employees to  contact her about work-related problems. Even  though she did not in the final analysis give the  employees any benefits they did not already  enjoy, the Board found that she would not have  acted as a facilitator if there had been no  pending union petition at the facility. On that  basis, it found a violation of sec. 8(a)(1). (It  also made the uncontested finding that Beverly  posted an unlawfully broad no-solicitation rule  at the facility, as noted above.)


69
During a union organizing campaign, the employer  must conduct "business as usual" with respect to  existing personnel policies and practices. NLRB  v. Exchange Parts Co., 375 U.S. 405, 408-09  (1964). The Board was entitled to find that  intervention on behalf of the facility's  employees by a mid-tier corporate manager was a  benefit beyond "business as usual." Beverly has  not offered any evidence to show that employees  who received help from Katella would have gotten  the same benefits in the same time frame. We are  thus not persuaded that the finding must be  overturned.

8.  Kewaunee Health Care (Beverly II)

70
No one disputes that the initial step taken  here by the facility administrator, Steven  Bavers, was unlawful. In the midst of contract  negotiations that were going on at the facility,  Bavers issued a memorandum telling the employees  that they were forbidden from distributing  informational pamphlets. A day later, after  lawyers were contacted, the facility (through the  director of nursing, Kathy Zuege) issued a second  memorandum stating that leafletting was  permissible if there was no patrolling or  blockage of access. The new memo made no  reference to the earlier memorandum, but instead  purported only to be a general statement of the  company's views on leafletting.


71
The Board found that the second memo did not  cure the first, which standing alone amounted to  an unfair labor practice. Some employees still  did not leaflet, even after the second memo,  because they were afraid that they might violate  the company's rules. Beverly tries to portray  this as a case of quick correction and no harm,  but the record showed otherwise, and the Board's  conclusion that a violation had occurred did not  go beyond the boundaries of that evidence.

9.  Richland Manor (Beverly II)

72
At Richland Manor, the General Counsel's  complaint alleged that Beverly had violated  sec.sec. 8(a)(1) and (4) by refusing to pay RN  employees a scheduled wage increase, denying RN  employees the use of established internal  complaint procedures to file a grievance, and  conditioning payment of their wage increase on a  withdrawal of unfair labor practice charges filed  by the Union. The ALJ found that the evidence did  not support a finding that the wage increase was  withheld because charges were filed and testimony  given to the Board. The ALJ also found that  Beverly did not violate section 8(a)(1) through  administrator Poltarack's statement at a May 1,  1991, meeting asking the nurses to seek  withdrawal of the unfair labor practice charges  in order to receive the wage increase. On this  point, the Board disagreed and found a violation.  Even though the nurses themselves were not  bargaining unit employees, such an act could  chill Union activism of covered employees.


73
The wrinkle in the case was this: everyone  agreed that the company did not put the wage  increase into effect in January, and that it  later did so in June, retroactive to January 1  without requiring the charges to be withdrawn.  But, as the Board found, during the six-month  interim, employees might well have felt deterred  from supporting the Union while they did not know  what the company ultimately would do. In  addition, there is no precedent that requires a  company to follow through with its threats in  order to violate sec. 8(a)(1)--that is completely  inconsistent with the well established fact that  threats themselves can be an unfair labor  practice. See, e.g., Central Transport, Inc. v.  NLRB, 997 F.2d 1180, 1190-91 (7th Cir. 1993)  (supervisor's threats to close down plant were  unfair labor practice despite supervisor's lack  of authority to effect plant closure).


74
We also find without merit SEIU's argument that  the Board should have found that the wage  increase was illegally withheld from the nurses  at Richmond. The company did finally grant the  increase, and it made the grant retroactive. As  a matter separate from the chilling effect  argument we have just addressed and with respect  to which the Board found a violation, there is  nothing to the wage increase point.


75
10.  Beverly Manor, San Francisco (Beverly II)


76
At Beverly Manor, San Francisco, Enid Begay was  the facility administrator and Rubin Logan was  the director of nursing. On May 7, 1991, Johnny  Scott was hired as a certified nurse's aide.  Shortly thereafter, Logan questioned Scott about  his feelings toward the Union at the facility.  Scott replied somewhat negatively, saying that it  was necessary to be in the Union to work there  and that he had some prior negative experiences  with unions. Logan then asked Scott if he would  support a decertification petition. Scott  repeatedly refused to do so, and Logan criticized  him continuously. (It appears that Logan was  generally unpleasant; he treated some other  employees poorly as well and even spit at one.)  Logan finally fired Scott for refusing to  participate in a decertification effort--an  action that the Board found to be a violation of  sec.sec. 8(a)(3) and (1).


77
Beverly argued that it should not be  responsible for a character like Logan, because  Logan was behaving in a way that was detrimental  to its interests in maintaining harmonious  relationships with its employees. But, for better  or worse, Logan was Beverly's managerial  employee, and the Board was not holding Beverly  responsible for Logan's manners. Instead, it held  Beverly responsible for Logan's act of firing  Scott, which was within his authority as director  of nursing. This finding was well supported by  the evidence, and no principle of agency law  exonerates Beverly here.

11.  Carpenter Care Center (Beverly II)

78
The Board found two violations at Carpenter  Care. The first was based on disciplinary  warnings. Timecard violations had been going on  at the facility from at least January of 1991,  with only one warning issued. When July of 1991  arrived, however, the Union informed management  that informational picketing was scheduled to  take place on July 18. On the latter date, along  with the employee paychecks, the supervisor gave  disciplinary warnings to 26 employees for  timecard violations. Beverly claims that the  warnings just happened to be meted out on July 18  because it was payday, and that the reason they  came out of the blue then was because a new  supervisor had just come on the scene. But  neither the ALJ nor the Board was compelled to  accept that explanation, and neither one did.  Instead, they found that the warnings were  motivated by a desire to interfere with union  organizing. This was a permissible inference from  the evidence.


79
The second violation the Board found at  Carpenter Care was based on a discharge. The  Union filed a complaint to initiate an  Occupational Safety and Health Administration  (OSHA) safety investigation at the facility. OSHA  responded and made plans to come and videotape  the way in which residents were lifted and  transferred by employees. A team that included  the director of nursing asked Olive Wells, a  patient, if she would sign a release consenting  to be videotaped. Wells seemed to be worried  about a government agency coming into the  facility and indicated an interest in speaking to  her daughter before signing the form. Employee  Allison Reaves learned that Wells was upset about  the exchange, and she told Wells that it would be  "fine" if she signed the release. Carpenter  Care's management then suspended Reaves, claiming  that she yelled at Wells. Reaves denied the  allegation.


80
The Board found that Reaves' comment to Wells  fell within the scope of Union activity, because  the union had initiated the OSHA investigation.  (This is another instance in which the Board  disagreed with the ALJ, which is naturally within  its prerogative to do.) It then decided that her  suspension (which was later downgraded to a  written warning and instruction on residents'  rights, after she filed a grievance) was a  violation of sec. 8. Beverly offers no serious  argument against this, except to say that Reaves  was not furthering any Union objective when she  spoke with Wells. This is yet another instance  where the inferences drawn from specific facts  can go either way, and thus where we must defer  to the Board.


81
12.  Valley Care and Guidance Center (Beverly  II)


82
This part of the story began with employee  Helen Williams going to Carolyn Hankinson, the  facility administrator, to ask how she could go  about getting rid of the Union. Hankinson passed  the inquiry along to Rod Panyik, the director of  human resources, who responded to Hankinson in a  letter that laid out the options (a  decertification election and a withdrawal of  representation based on "objective  considerations"). Hankinson explained this to  Williams and gave Williams model language to be  used in a decertification petition that might be  circulated among the employees. Hankinson also  told Williams that she would "stand by her," and  was as good as her word. Hankinson understood  that Williams wanted moral support, and she  warned Williams that company property could not  be used for the effort. But Hankinson personally  drove Williams to the home of another employee,  where both Williams and Hankinson urged the  employee to sign the petition. Williams collected  a substantial number of signatures, and after she  delivered them to Hankinson, Hankinson wrote to  the Union representative and announced that they  were withdrawing recognition.


83
The Board found that the decertification  petition was unlawful because of the active role  Hankinson played in its drafting and circulation.  Beverly argues in response that several other  employees had also collected enough signatures to  show that the decertification desire was a  genuine one and was objectively supportable even  before Hankinson drove Williams around. But this  is a credibility question, and the ALJ decided  that there were not enough signatures before that  time. No reversible error occurred here.


84
13.  William Penn Nursing Center (Beverly III)


85
William Penn management found out that a union  campaign was underway, and it reacted quickly  with a wage increase. The Board found that this  violated sec. 8(a)(1), as a benefit offered to  sway the voters. Beverly retorts that the wage  increase was approved by human resources  representative Ray Martinez before Martinez knew  about the union campaign. But Martinez offered  this explanation to the ALJ, who did not believe  him. It is worth noting, incidentally, that the  ALJ and Board did not find the wage increase  itself to be a violation; the violation was in  making the announcement on a date timed to  bolster the employer's effort to undercut the  Union's organizational efforts.


86
Beverly also raises a second challenge related  to William Penn, to the Board's finding that it  violated sec. 8(a)(1) there by creating the  impression of surveillance. An employee, Polly  Black, visited a co-worker's home one evening to  discuss the Union. The next morning, facility  administrator Kenneth Horvath greeted her with  "Good morning, Mrs. Black, I understand you had  a busy night last night," and asked her to meet  with him later. The Board, overruling the ALJ,  found that this incident created an unlawful  impression of surveillance. Black had also  testified that Horvath's use of the more formal  "Mrs. Black" instead of "Polly" created a cold  impression. The Board was within its rights to  conclude that a statement implying that the  administrator was keeping an eye on Black's off-  hours, off-premises conduct created an impression  of surveillance that was impermissible. Once  again, the fact that this incident can be seen in  a more innocuous light is not enough to win the  day for Beverly.

14.  Greenwood Health Center (Beverly III)

87
At Greenwood, employee Louis Saez, in his  capacity as Union delegate, filed a grievance  with the facility director of environmental  services, Robert Flynn, complaining about  disrespectful treatment of employees by  supervisors. Instead of meeting with Saez as  requested, Flynn questioned other employees about  the grievance and held a meeting at which he  discussed it. He gave Saez no advance notice of  the meeting, and refused to address Saez in his  capacity as Union delegate. The ALJ, and then the  Board, found that Flynn violated sec.sec. 8(a)(5)  and (1), first by interrogating the employees  directly about the grievance rather than by going  through or including Union delegate Saez, and  then by having a grievance meeting without proper  notice to the Union representative.


88
Beverly argues that there was no refusal to  bargain because Flynn was just "speaking" to the  employees, not negotiating a settlement of the  grievance. And, even though Saez did not know  about the meeting in advance, there was a  meeting--a sort of no harm, no foul argument.  These points do not persuade us to overturn the  Board's findings. There was a specific procedure  to follow with grievances, and Beverly did not  follow it. Instead, it tried to cut the Union out  of the process in an impermissible way that  violated sec. 8.


89
15.  Deltona Health Care Center (Beverly III)


90
Here, facility administrator Kantarze put up a  poster supporting management just outside her  office. The poster proclaimed, "We want to give  new management a chance. We don't need a union  now." Kantarze had all the department heads sign  the poster; below their signatures was some blank  space. Dozens of employees signed the poster in  that space. The Board found that the poster  amounted to a violation of sec. 8(a)(1) because  it pressured the employees to indicate their  Union sentiments. Beverly responds that there was  no coercion or interference involved either in  the posting or in the implicit invitation to  "sign on" to the anti-union sentiments.


91
An employer may hand out anti-union  paraphernalia, like coffee mugs with "vote no" on  them, without violating the Act. Circuit City  Stores and Limited Food & Commercial Workers, 324 N.L.R.B. 147, 147 (1997). Even so, an employer may  not pressure the employees into making an  observable choice about the Union that indicates  rejection or support. Id. The Board found that  the act of hanging the poster was coercive and  pressured the employees into revealing their  preferences. This is a question of judgment and  workplace dynamics, and we cannot say that the  Board's inferences were unreasonable. The Board  could have inferred from the public nature of the  display that employees who did not wish to sign  or who had not signed yet were subtly coerced.

16.  East Moline Care Center (Beverly III)

92
Both SEIU and Beverly challenge aspects of the  Board's decision with respect to the East Moline  facility, but we find on both sides of the aisle  that the Board acted within its discretion and  its findings were supported by substantial  evidence.


93
East Moline's employee manual states that the  facility bulletin boards are solely for use by  management to post official communications.  During the Union campaign, an employee posted an  anti-union poster on a facility bulletin board.  A pro-union employee complained to the director  of nursing, Jordan, who dismissed his complaint  with the comment that he was entitled to his own  opinion. The Board found that Beverly violated  sec. 8(a)(1) by the discriminatory enforcement of  the rules regarding access to the bulletin  boards.


94
Beverly argued that it never enforced the  bulletin board rule against pro-union employees,  and thus there was no disparate enforcement. But  the Board could have concluded that the fear of  Beverly's enforcing the rule against them was  enough to chill pro-union employees from putting  (unauthorized) things on the boards. There was no  evidence offered to show that anyone else had  been allowed to post notices on the bulletin  boards before the anti-union message appeared,  and so the pro-union employees had no reason to  hope that they would be exempted from enforcement  of the rule.


95
The day before the election, the company held a  mandatory employee meeting to discuss the Union.  It posted guards at the facility entrances during  the meeting. Also, during the election itself the  company posted guards at the facility entrances  closest to the voting areas and required  employees to show identification to use those  entrances. The Board found no justification for  this show of force and concluded that it served  only to disparage the Union and its supporters.  Beverly tried to suggest that during all-staff  meetings and during the election, when much of  the staff is away from patients, greater security  is necessary for the sake of the patients. But it  introduced no evidence indicating that it had  such concerns for the patients in analogous  situations when the Union element was missing.  There was enough evidence here from which the  Board could infer a violation.


96
The Board also rejected some charges with  respect to East Moline, and it is these that SEIU  attacks. First, the Board found that the  discharge of employee Dorothy Theunick two days  before the election was not an unfair labor  practice. It found that the discharge was  inspired in part by anti-union animus, but that  Theunick would have been fired no matter what.  She had been absent for four days, and upon her  return, she falsified the date on an old doctor's  note to explain her absence. After her discharge,  she attempted to give the facility administrators  another note, but they refused to take it. The  Board was entitled to conclude that falsifying a  doctor's note was serious enough to warrant  firing.


97
The Union also argues that the remedy in East  Moline should have been a Gissel bargaining  order--that is, an order requiring immediate  bargaining rather than a new election. The ALJ  had ordered Beverly to bargain with the Union  based on its earlier showing of majority support  through signed authorization cards. He did so  because he believed that the posting of the  guards, the disparately enforced no-solicitation  rule, and an administrator's statement that he  would see the place sold before it got a union so  tainted the workforce that a new fair election  would not be possible. The Board reversed,  finding that the company's conduct was not so  egregious or longstanding to warrant this  admittedly extreme remedy.


98
As noted, a bargaining order is an appropriate  remedy only if the challenged practices are of  "such a nature that their coercive effects cannot  be eliminated by the application of traditional  remedies, with the result that a fair and  reliable election cannot be had." Gissel Packing, 395 U.S. at 614. The Union offers no good reason  why a new election would not suffice here. The  fact that one administrator made ominous remarks  is not necessarily enough, especially since he  was not a regional official and the record does  not indicate that his views carried special  weight with the employees. The Board reasonably  decided to allow traditional remedies to do their  job, rather than to impose the Gissel order.

17.  Park Haven Center (Beverly III)

99
At Park Haven, facility administrators refused  to furnish the attendance and disciplinary  records of the non-Union employees to the Union.  The Union wanted these records because it was  concerned that unit employees were being treated  differently from their non-unit counterparts. The  Board found that the Union had a valid reason to  request the records and that Beverly's refusal to  turn them over violated sec.sec. 8(a)(5) and (1).


100
Although Beverly argues that the information  could not have been relevant to the Union,  because non-union employees were subject to a  different tardiness policy, its very defense  shows why the Union needed the records. What  exactly was the non-union tardiness policy? Were  the differences material to the way in which each  group was treated? The Union had the right to  explore these issues for itself, rather than  taking Beverly's word for it, and for that  reason, the Board's decision is supported by  substantial evidence.


101
18.  Garden Terrace Nursing Center (Beverly  III)


102
During a union campaign, employee Toni Oman was  on a break in the shower room discussing the  Union with employee Tommie London. Facility  personnel supervisor Karen Goodson Henry came in,  heard the conversation, and told them that  "somebody could get in trouble" for such a  discussion. Beverly reads this as a simple  reference to Garden Terrace's policy that  employees could not solicit Union support in  customer care areas, but the ALJ and Board  thought that it had more ominous overtones, such  as the insinuation that one could get into  trouble for discussing the Union at all. If that  is what it was--and the Board was entitled to  construe it that way--then it was a coercive  attempt to get the employees not to join the  Union and it thus violated the Act.


103
At three captive audience meetings held by  Garden Terrace facility personnel, facility  management explained their anti-union views. They  then called on three CNAs, including London, to  speak, and each of them also expressed anti-union  views. London also talked about the possibility  of the employees' forming their own group or  union to deal with management. The Board found  that London was at that time acting as an agent  of Garden Terrace.


104
If Garden Terrace managers had encouraged an  independent union (as London seemed to be doing),  they would have violated sec. 8(a)(1), because  employers must remain neutral. See NLRB v. Wagner  Iron Works, 220 F.2d 126, 138 (7th Cir. 1955).  The key issue is therefore whether the Board's  conclusion that London had actual or apparent  authority to speak as Garden Terrace's agent is  supportable. While we see this as a close call,  close calls go to the Board under the applicable  standard of review. The managers called on  London; London was known to be anti-union; and  the Board could have concluded that the managers  were trying to use her for a job that they knew  they could not do themselves.


105
19.  Gulf Coast Convalescent Center (Beverly  III)


106
At Gulf Coast, management approved an across-  the-board wage increase for the employees in  1992. Regional director of human resources Alvin  Taylor decided to delay the increases to certain  personnel when he found out that there was a  campaign underway to organize them. For other  employees, he approved the wage increases right  away. Taylor testified that he was afraid that  giving a raise during the organizational campaign  would open Beverly up to charges of unfair labor  practices. Instead, the Board found that Taylor's  delay of the raise was an unfair labor practice.  Several factors persuaded it to discredit  Taylor's alleged dilemma. First, it found that  the wage increase had already been approved prior  to the start of the campaign and was sorely  needed. Second, it found anti-union animus  because the company told the employees that the  delay was the fault of the Union. Third,  immediately after the Union was defeated, the  facility implemented the wage increase--a step  that the Board saw as reinforcing the message  that the Union was to blame for the delay.


107
Particularly the first of those factors  persuades us that the Board's decision passes  muster. If the increase was already approved,  then implementing it after the start of the  campaign should not have resulted in an unfair  labor practice charge. Or, as happened with  another facility, Beverly could have tried to  work out an arrangement under which it could give  the raise in exchange for the Union's agreement  not to complain. Harping on the Union's  responsibility for the "delay" in the midst of  the campaign was also out of line, and also  supports the Board's conclusion.

20.  Northcrest Nursing Home (Beverly III)

108
Last are the problems the Board found at  Northcrest. The day prior to the election there,  as had happened in some other places, the  facility managers held a mandatory union meeting.  At this meeting, unlike earlier ones that had  been held, the managers did not intend to answer  questions; apparently they wanted only to lecture  on their views to the employees. Instead,  however, after Chambers (regional director of  human resources) began to speak, employee Julie  Schriner spoke up in a loud voice, asking if she  would get a chance to ask a question. Her  intervention disrupted the meeting. Rodger Brown,  Beverly's corporate director of associate  relations, told her to sit down and that  questions were not permitted. He did not mention  to Schriner or the assembled group that he also  wanted to finish the meeting quickly so that  everyone could return to their work stations.


109
Schriner continued to interrupt until she was  threatened with suspension and asked to leave.  Northcrest made good on the threats and suspended  her for three days without pay. The Board found  that Brown overreacted in a way that was designed  to chill both Schriner and the other employees in  the upcoming election, and that this was a  violation of the Act.


110
An employer has the right to deliver a non-  coercive anti-union speech. Livingston Shirt  Corp., 107 N.L.R.B. 400, 406 (1953). Unions are not  entitled to use a medium of communication simply  because the employer is using it. NLRB v. United  Steelworkers, 357 U.S. 357, 363-65 (1958).  Finally, as Beverly points out, employers are  certainly entitled to maintain order and respect  in the workplace. NLRB v. Thor Power Tool Co.,  351 F.2d 584, 587 (7th Cir. 1965).


111
Beverly says that Brown was doing nothing more  than he was entitled to do under those  principles, and furthermore that he was just  trying to move the meeting along. But he never  said a word about the latter goal. And as for the  former, it would have been easy to have told  Schriner that the time for asking questions would  be right after the meeting, which turns out to be  when everyone else asked questions. Instead, he  decided to tell Schriner to shut up and sit down.  While this may have been motivated solely by a  "law and order" rationale, the Board was entitled  to conclude that it was designed to silence a  vocal Union advocate (as Schriner was known to  be). Once again, given the deferential nature of  substantial evidence review, we see no reason to  reverse this finding.

IV

112
We turn finally to the Board's remedy in this  case: a company-wide cease-and-desist order,  coupled with a posting requirement and a laundry  list of forbidden activities. We give special  deference to the Board's choice of a remedy,  because of its expertise. Gissel Packing, 395 U.S. at 612 n.32. Nevertheless, the Board must  restrict itself to orders that "effectuate the  policies" of the Act. 29 U.S.C. sec. 160(c); see  also Virginia Elec. & Power Co. v. NLRB, 319 U.S. 533, 540 (1943). The scope of an order is not  overly broad where the Board might reasonably  have concluded from the evidence that such an  order was necessary to prevent the employer from  continuing to engage in unfair labor practices.  May Dept. Stores Co. v. NLRB, 326 U.S. 376, 390  (1945).


113
Factors that are helpful in deciding whether an  order is too broad include (1) the number of  violations as compared to the number of  unaffected parties and facilities, (2) the types  of violations, (3) the corporate control over, or  causation of, the unfair labor practices, and (4)  the publicity of the unfair labor practices among  the employees. See Torrington, 17 F.3d at 586;  Blount Brothers Corp. v. NLRB, 571 F.2d 4, 4-5  (7th Cir. 1978). As is true for most multi-  factored laundry lists, this one does not tell us  which factor counts for more than the others, or  how to break the tie when some tend one way and  others the opposite way. But they help to  structure analysis, even if they do not produce  mathematical results, and in the end the choice  of a proper remedy is a highly contextual one  that does not lend itself to easy formulae.


114
In Blount Brothers, this court found that an  isolated incident involving one out of 1,000  employees did not support a sweeping order  prohibiting the employer from violating the Act  "in any other manner." 571 F.2d at 4. Beverly  argues that this might as well be that case: it  runs 895 nursing homes, and from 1986 to 1993,  the Board found that it had committed  approximately 220 unfair labor practices in 54 of  those homes. That works out to 6%--not nearly as  low as 0.1%, of course, but still a small  proportion (yet 60 times greater than the number  we dismissed in Blount Brothers). But, as is  often the case, there are quite a few ways to  crunch those numbers, which leaves us feeling  that they are not ultimately too helpful. For  example, the Board points out that only about 10%  of Beverly's facilities (between 90 and 100) have  unionized employees. In Beverly II and Beverly  III combined, it committed unfair labor practices  at approximately 15% of those facilities. Or,  looked at another way, it committed unfair labor  practices during the course of two out of the  five representation elections that took place in  1990, or 40% that year. Or perhaps the best  numbers take a more global view: in Beverly III,  a total of eight corporate or regional officials  committed 14 violations, at five facilities,  during organizational campaigns.


115
As of the time the Second Circuit decided  Torrington, it concluded that the record did not  support a corporate-wide order because the  violations were not serious enough and the record  did not provide enough evidence of a corporate-  wide policy that was leading to the commission of  unfair labor practices. But, as both the Board  and the two ALJs here pointed out, the record now  before us is a far richer one. The Board was  entitled to conclude, especially after specific  remedies in Torrington did not appear to stop the  efforts from the company's central management to  stop unions in any way possible, that the time  was past for piecemeal relief. Some of the unfair  labor practices here were extremely serious, such  as the threat to sell the facility in East  Moline; others struck at the heart of the  collective bargaining relationship, such as those  in which facility managers refused to give unions  necessary information; some looked more like  isolated incidents, serious enough to punish but  not likely to poison the workplace for the long  term. As a whole, however, it was not a good  record.


116
Perhaps the fact that most strongly supports  the Board's chosen remedy, however, is the  ubiquitous nature of the area personnel at local  facilities whenever labor problems arose. In case  after case, at facility after facility, the Board  saw regional managers coming in to ensure that  Beverly's overall corporate policy was  implemented. In itself, there is nothing wrong  with central organization, but in this instance  the Board was entitled to conclude that nothing  less than a corporate-wide order would do the job  of correcting the proclivity this company has  shown for committing or tolerating unfair labor  practices at a significant number of its  facilities. The specific order it entered,  however, is problematic. We are concerned that  much of it is nothing more than a laundry list of  the particular violations committed at individual  facilities. There is no reason, for example, for  the corporate-wide order to devote two paragraphs  to Julie Schriner's situation (and she is there  in the order by name). We do not consider it  appropriate to go through the order in the first  instance and decide which parts are properly  directed to the corporation as a whole and which  to particular facilities. We leave this task to  the Board on remand. Given Beverly's recidivism  and the corporate direction the Board has found  pervading its handling of union complaints, the  Board is entitled to impose corporate-wide  relief. But this should be supplemented with  relief directed to the individual facilities, for  instances in which the violation does not have  significance beyond them.


117
For the reasons stated, the order of the Board  is Enforced in part and Vacated in part, and the  cases are remanded to the Board for further  proceedings consistent with this opinion. Costs  on appeal shall be taxed against Beverly.